DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Status
This action is in response to application filed on October 31, 2019. Claims 1-10 are pending for examination.

Drawings
The drawings are objected to because in Fig. 8, the label for element 110 is supposed to be “display” instead of “display” which appears to be a typographical error.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for 

Claim Objections
Claim 10 is objected to because of the following informalities: Claim 10 recites "processor 160” which is supposed to be “processor”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-3, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Olewicz et al. (Olewicz: US 6,973,437) in view of Chiocchi (US 2012/0095822) further in view of Kubler et al. (Kubler: US 2004/0158865).
Regarding Claim 1, Olewicz teaches a service request device (table unit 12, Fig. 3-5 and Col. 6 lines 18-39), comprising: 
a display including a first section displaying information (Col. 6 lines 30, LCD screen and Col. 3 lines 14-29: a display capable of displaying customer service choices, advertisements); 
a button receiving an input (Col. 6 lines 31-32, input mechanism such as touch screen, keypad); 
a processor (compact computer 26), wherein the processor is configured to: transmit a call signal corresponding to at least one of the input (Col. 7 lines 35-55, functions such as waiter needed, ENTER and col. 7 lines 60-67 and Col. 11 lines 40-46), the information displayed on the first section of the display, and the electronic code displayed on the second section of the display when the input to the button is received. 
Olewicz further teaches an external server that communicates with table units (Fig. 1, 11).
Olewicz does not explicitly disclose a second section displaying an electronic code, a real time clock (RTC); and perform time synchronization with an external server based on the RTC, and generate the electronic code at a predetermined time interval based on the synchronized time information.

para 0002 and para 0004) and further teaches generating the electronic code at a predetermined time interval based on the time information and displaying an electronic code (para 31, displaying a unique, periodically-updated promotion identification code 100 and para 45, the code 100 generator may be configured with a timing element to automatically change the display of the unique identification code 100).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to generate and display the electronic code in order to allow the user scan into the user’s device for promotion redemption (Chiocchi: para 47).
The combination of Olewicz and Chiocchi does not explicitly disclose a real time clock (RTC); and performing time synchronization with an external server based on the RTC.
However, Kubler teaches a system and method form displaying advertisements (title and abstract) and further teaches a display unit (Fig. 2) having a real time clock (RTC) (32); and a processor (32) to perform time synchronization with an external server (10) based on the RTC (para 29, Processor 32 forwards time stamp messages to a local real time clock 36, which is synchronized to RTC 24 and para 27, Local clocks (not shown) at theaters T.sub.1 to T.sub.n . . . are synchronized to RTC 24).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kubler in order to audit the effectiveness of the advertisements being displayed (Kubler: para 0004).

Regarding Claim 2, the combination of Olewicz, Chiocchi and Kubler teaches the service request device of claim 1, wherein the processor is configured to regenerate and display 

Regarding Claim 3, the combination of Olewicz, Chiocchi and Kubler teaches the service request device of claim 1, wherein the display is configured to display, on the second section of the display, the electronic code including link information corresponding to the information displayed on the first section of the display (Chiocchi: para 48, the smartphone application 30 decodes the tagged code 100 into data in the Uniform Resource Identifier (URI) format and prepares a redemption request for transmission to the server and Para 45, the unique identification code 100 is either an optical representation for scanning by the consumer's smartphone 40 or a PIN-type alphanumeric sequence and Fig. 7-8). 

Regarding Claim 9, the combination of Olewicz, Chiocchi and Kubler teaches the service request device of claim 1, further comprising a communication unit configured to communicate with a computer, a user terminal, and an external server (Olewicz: Col. 6 lines 22-39, table units communicate with waiter, kitchen, hostess manager and other units and central server and Col. 5 lines 30-40, central server is a computer) using at least one of low power Bluetooth communication and Wi-Fi communication (Chiocchi: para 55, a Bluetooth connection, a LAN such as IEEE 802.11), 
wherein: the processor is configured to control the display to receive an image to be displayed on the first section of the display from the external server through the communication unit and display the received image, and the image comprises at least one of in-store Olewicz: Col. 3 lines 14-29: The table unit will also be in constant communication with the central server unit and the advertisements can be timed to coincide with the meals level of completion and Kubler: para 27, an advertising source 14 stores still or movie clip video advertisements, … Port 18 has a bidirectional interface with Internet 12 and receives advertisements from source 14. Port 18 serves to convert the data it receives or transmits to and from an appropriate protocol for transmission on the distribution system, e.g., IP/TCP in the case of the Internet. Processor 16 has a bidirectional connection to source 14 by which processor 16 controls selections of advertisements stored in source 14 and receives confirmation that the selected advertisements have been sent to port 18 for distribution over Internet 12. A RAM 20, which is connected to processor 16, stores an advertisement display schedule for theaters T.sub.1 to T.sub.n). 

Regarding Claim 10, the combination of Olewicz, Chiocchi and Kubler teaches the service request device of claim 9, wherein the processor is configured to determine a set value of the service request device at a predetermined time interval, receive a set value instruction of the service request device, and change setting of the service request device based the received instruction (Chiocchi: para 45, the code 100 generator may be configured with a timing element to automatically change the display of the unique identification code 100 on a vendor's tablet 90 or other computer 90 within a defined short period of time, such as every sixty seconds ).

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Olewicz in view of Chiocchi and Kubler further in view of Rihn et al. (Rihn: US 2017/0083096).

Regarding Claim 5, the combination of Olewicz, Chiocchi and Kubler teaches the service request device of claim 1, wherein the button includes a plurality of input regions and a plurality of sensors (Olewicz: col. 6 lines 25-33, touch screen, pen stylus, keypad, voice and see also col. 7 lines 30-67), and the processor is configured to determine where the button is pressed based on the plurality of input regions and the plurality of sensor units and generates different call signals using the determination result (Col 7 lines 35-55; #3 Waiter needed, #10 Need manager etc.).
But the combination of Olewicz, Chiocchi and Kubler does not explicitly disclose the processor is configured to determine a location, a range, and strength where the button is pressed based on the plurality of input regions and the plurality of sensor units and generates different signals using the determination result. 
However, the preceding limitation is known in the art of touch input devices. Rihn teaches a system for processing a user touch input on a user interface (abstract) and further teaches the processor is configured to determine a location, a range, and strength where the button is pressed based on the plurality of input regions and the plurality of sensor units (para 51, resistive and/or capacitive sensors may be embedded in touch sensitive surface 116 and used to determine the location of a touch and other information, such as pressure, speed, and/or direction and para 65 and Fig. 12).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Rihn in order to improve reliability of devices by reducing a number of physical parts (Rihn: para 119).

Regarding Claim 6, the combination of Olewicz, Chiocchi, Kubler and Rihn teaches the service request device of claim 5, wherein the processor is configured to: determine the strength where the button is pressed as first strength to fourth strength using the plurality of sensors, determine urgency of the call signal based on the determined strength, and transmit the call signal including information on the determined urgency (Rihn: para 99, a "press to set urgency" feature may allow a user to press harder on a "send" button to send a message at a higher urgency. Haptics may be used to confirm an urgency level or that an urgency level has been set. And para 90, each of at least N (illustrated as two) levels of pressure input may be separated by separate and discrete thresholds and Fig. 5D, P1-P4). 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Olewicz in view of Chiocchi and Kubler further in view of Cooke et al. (Cooke: US 2014/0025513)
Regarding Claim 4, the combination of Olewicz, Chiocchi and Kubler does not explicitly disclose the service request device of claim 1, wherein the display is configured to display an electronic code corresponding to a predetermined payment system on the second section of the display and display information associated with the payment system on the first section of the display.
Olewicz further teaches the table unit (12) includes a payment system (Olewicz: Col. 7 lines 35-40; #6 function - Ready to pay the bill by cash #7 function - Charge the bill #8 function - Tip amount select (i.e., 15% or 20%) and col. 8 lines 18-23; The table unit will also have an optional charge card payment unit 35, with a built in printer to print out customer receipts.)
However, in the same field of endeavor, Cooke teaches a touch screen for contactless payments (abstract) and further teaches wherein the display is configured to display an electronic 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Cooke in order to allow the customer to verify the correct number key is selected (Cooke: para 34)

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Olewicz in view of Chiocchi and Kubler further in view of Shmelzer (US 6,975,207).
Regarding Claim 8, the combination of Olewicz, Chiocchi and Kubler teaches the service request device of claim 1, but does not explicitly disclose at least one light emitting unit, wherein the processor is configured to perform control to receive a feedback signal corresponding to the transmitted call signal and display a light emission signal corresponding to the feedback signal through the light emitting unit.
However, in the same field of endeavor, Shmelzer teaches a calling apparatus placed on tables of restaurant (abstract) and further teaches disclose at least one light emitting unit, wherein the processor is configured to perform control to receive a feedback signal corresponding to the transmitted call signal and display a light emission signal corresponding to the feedback signal through the light emitting unit (Shmelzer: Col. 5 lines 60-Col. 6 lines 14, The advertisement 30 is concurrently illuminated by the illumination means 74, 76, 78 and 80 so that the message or visual display 32 on the advertising display 30 is prominently visible to the patron who activated the call button 20. Concurrently, the transmitter 86 sends a signal 88 to receiver 90 located on a display panel 92). 
.

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Prior arts cited for the record but not used in Office Action, are listed in attached PTO-892. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nay Tun whose telephone number is (571)270-7939.  The examiner can normally be reached on Mon-Thurs from 9:00-5:00. If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, Curtis Kuntz can be reached on (571) 272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public 

/Nay Tun/Primary Examiner, Art Unit 2687